Exhibit 10.2

[g119171kgi001.jpg]

April 10, 2007

Dear Stockholders:

We are writing to provide you with the most current information on our plans to
provide shareholders with the ability to buy or sell shares of our common
stock.  As you know, we unsuccessfully attempted to complete a traditional
initial public offering (IPO) last summer.  As a result, we have since evaluated
other options for liquidity, and have determined that our best option at this
time is to directly list our shares on the OTC Bulletin Board with the intent of
moving to The NASDAQ Capital Market once we qualify.  We are able to establish a
public trading market without an IPO due to the present size of the Company and
the number of shareholders of record.  We are currently in the application
process, and hope to have a trading market sometime in May 2007.

The process of applying for listing requires several steps including filing the
application, obtaining brokerage firms as market makers and meeting certain
legal regulations.  Once we are approved for listing you will be able to buy or
sell the stock by contacting a licensed broker.

We do want to note a few important points.  First, this is not an IPO. 
Therefore, we are undertaking this listing process without underwriters to
“sell” our stock.  Additionally we will not be selling any shares from the
Company.  As a result, the “float,” or shares available for trading, will only
be those presently held by our individual shareholders such as yourselves.  As a
result, there is no guarantee that there will be an active market at any time. 
Additionally, this is the first step in a long process of establishing an active
trading market.  While we plan to put a proactive communications plan in place
to alert potential investors to the listing of the Bidz.com, Inc. shares, we
will not be conducting a traditional road show, and thus it will likely take
time to raise the awareness of the Company with the institutional investor
community.

Second, also because we are not doing a traditional IPO, there will not be a set
pricing range, and the initial bid and subsequent trades will be made based on
supply and demand in the market.  We cannot guarantee that these prices will be
reflective of what we believe to be the fair value of the Company.  In
particular, in the initial phase of trading, if there are a large number of
shareholders that choose to sell their shares, this may place significant
downward pressure on the price.


--------------------------------------------------------------------------------


Finally, we want to assure you that the management of Bidz.com and the Company’s
Board of Directors have no intention of selling shares at the current time.

As we have stated repeatedly, the management of Bidz.com has been committed to
providing you with a mechanism for liquidity.  Our original preference was to
take the route of an IPO but unfortunately due to reasons which we’ve discussed
in the past, we were unsuccessful in achieving that goal.  We believe applying
to directly list on NASDAQ is the best alternative at this time, as it will
provide a solution for those shareholders with an immediate need for liquidity.

We are excited to move forward with this listing process and to provide you with
a mechanism for liquidity.  We look forward to a long and successful future as a
public company.  We would like to thank all of our shareholders for your
continued support over these past several years.

For your convenience, we have provided a list of questions and answers regarding
the process.  Should you have further questions concerning your investment,
please contact Bidz.com Investor Relations at 310.280.7347.

Sincerely,

/s/ DAVID ZINBERG

 

/s/ LAWRENCE KONG

 

 

 

 

 

David Zinberg

Lawrence Kong

Chief Executive Officer

Chief Financial Officer

 

Bidz.com, Inc.

3562 Eastham Dr.

Culver City, CA  90232

310-280-7373


--------------------------------------------------------------------------------